DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the reinforcement line" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “at least one inner lumen forms a through-duct” in line 4. It is unclear to the Examiner if the Applicant is referring to the first inner lumen, second inner lumen or a new one.  The examiner is interpreting it to be one of the first or the second lumen.
Claim 12 recites the limitation "the through-duct" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 and 4-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by (US 2004/0167466).
Regarding claim 1, Drasler discloses a medical catheter (fig.1; catheter 20) for hypothermia treatment [0029] having a catheter tubing (fig.1; shaft 22), the medical catheter comprising: a first inner lumen (fig.3; infusion lumen 58) and a second inner lumen (fig. inflation lumen 54), the first inner lumen forming a temperature control duct adapted for conveying a cooling liquid [0039], and a reinforcement associated with the first inner lumen or the second inner lumen [0049].
Regarding claim 2, Drasler discloses the catheter according to claim 1, wherein the second inner lumen forms a through-duct (fig.3; inflation lumen 54, see also [0051]), the through-duct being separated from the temperature control duct, and wherein the reinforcement is associated with the through-duct or the temperature control duct (fig.3). 
Regarding claim 4, Drasler discloses the catheter according to claim 1, wherein the reinforcement comprises a structuring or a grooved longitudinal contour ([0050]. “A 
Regarding claim 5, Drasler discloses the catheter according to claim 4, further comprising the catheter tubing wherein the structuring is formed in the material of the catheter tubing or in the material of the reinforcement ([0048]-[0049]).
Regarding claim 6, Drasler discloses the catheter according to claim 1, wherein the reinforcement comprises two materials in multiples layers or more than two materials in multiple layers [0049].
Regarding claim 7, Drasler discloses the catheter according to claim 1, wherein the reinforcement has a metallic mesh or a metallic coil ([0049]. “A middle layer 114 encloses the inner layer 112 and is comprised of braided metal wires constructed of stainless steel or tungsten”). 
Regarding claim 8, Drasler discloses the catheter according to claim 1, the reinforcement extends over the entire inside circumference of the first inner lumen or an entire inside circumference of the second inner lumen. The middle layer that is comprised of braided metal wires extends over the entire length of the shaft 22 [0049].
Regarding claim 9, Drasler discloses the catheter according to claim 1, wherein the reinforcement extends over the entire length of the first inner lumen or an entire length of the second inner lumen.  The middle layer that is comprised of braided metal wires extends over the entire length of the shaft 22 [0049].
Regarding claim 10, Drasler discloses the catheter according to claim 1, further comprising the catheter tubing formed in one piece (fig.1).
Regarding claim 11, Drasler discloses the catheter according to claim 1, at least one inner lumen forms a through-duct (fig.3). Based on the interpretation given above, the inflation lumen 54 or infusion lumen 58 forms through duct (fig.3).
Regarding claim 12, Drasler discloses the catheter according to any one of the preceding claims, characterized in that the inner lumens, in particular at least the through-duct has/have an essentially circular cross-sectional basic shape (fig.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over by (US 2004/0167466) in view of CHEUNG et al. (US 2012/0150107).
Regarding claim 3 and 13-15, Drasler discloses a balloon (fig.1; balloon 24). However, Drasler does not teach therein the reintorcement lines the first inner lumen or the second inner lumen and comprises a material different from a material of the catheter tubing; the first inner lumen and the second inner lumen are temperature control ducts wherein the catheter tubing carries a heat exchanger element that is arranged on a distal catheter section of the catheter tubing and is fluidically connected to the temperature control ducts for a temperature control, wherein the heat exchanger element is an expandable balloon; a third inner lumen and fourth inner lumen, wherein at least three inner lumens are lined with a reinforcement and the reinforcements of neighboring inner lumens are separated from one another by the material of the catheter tubing.
Cheung teaches balloon catheter 10 may include a catheter shaft 20 having outer tubular member 30 with one or more conduits 36 that are configured to transport fluid (fig.3, see also [0031]-[0032]) and a balloon assembly 26 that is configured to carry cooling fluids (fig.1, see also [0026]). Cheung further teaches that the catheter shaft includes outer layer 41, reinforcement layer 37 and/or the inner liner 39 may be reflowed to form a multi-lumen catheter shaft.  In some cases, the outer layer 41 and the inner liner 39 may include the same or different materials. The reinforcement layer 37 may help to support the catheter shaft 20 and reduce kinking ([0033]-[0034]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Drasler with a catheter with multiple lumens with reinforcement and a balloon with heat exchanger element as taught by Cheung for the purpose of reducing kinking and achieving the desired temperature of the target area. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.